           Case 1:18-cv-00645-DAD-GSA Document 82 Filed 06/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                          1:18-cv-00645-DAD-GSA-PC
12                Plaintiff,                     ORDER STRIKING IMPERMISSIBLE
                                                 SURREPLY
13         vs.                                   (ECF No. 79.)
14   RAJENDRA DWIVEDI,
15               Defendant.
16

17   I.     BACKGROUND
18          Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983.         Plaintiff filed the Complaint
20   commencing this case on May 10, 2018. (ECF No. 1.) This case now proceeds with Plaintiff’s
21   initial Complaint against sole defendant Dr. Rajendra Dwivedi (“Defendant”) for failing to
22   provide adequate medical care in violation of the Eighth Amendment. (Id.)
23          On February 8, 2021, Defendant filed a motion to dismiss this case pursuant to Rule
24   12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim. (ECF No. 73.) On
25   March 4 and 5, 2021, Plaintiff filed an opposition to the motion. (ECF Nos. 74, 76.) On March
26   8, 2021, Defendant filed a reply to the opposition. (ECF No. 75.)
27          On April 5, 2021, Plaintiff filed a second opposition to the motion to dismiss. (ECF No.
28   79.) The court construes Plaintiff’s second opposition as an impermissible surreply.

                                                     1
              Case 1:18-cv-00645-DAD-GSA Document 82 Filed 06/09/21 Page 2 of 2



 1   II.       SURREPLY
 2             A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
 3   already been fully briefed. USLegal.com, http://definitions.uslegal.com/s/sur-reply/ (last visited
 4   March 1, 2021). The Local Rules provide for a motion, an opposition, and a reply. Neither the
 5   Local Rules nor the Federal Rules provide the right to file a surreply. A district court may allow
 6   a surreply to be filed, but only “where a valid reason for such additional briefing exists, such as
 7   where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136,
 8   *1 (E.D.Cal. Nov. 8, 2005).
 9             Plaintiff’s second opposition to Defendants’ motion is a surreply because it was filed on
10   April 5, 2021, after Defendant’s motion was fully briefed. The motion to dismiss was fully
11   briefed and submitted on the record under Local Rule 230(l) on March 8, 2021 when Defendant
12   filed a reply to Plaintiff’s first opposition. (ECF No. 75.) In this case the court neither requested
13   a surreply nor granted a request on the behalf of Plaintiff to file a surreply. Plaintiff has not
14   shown good cause for the court to allow him to file a surreply at this juncture. Therefore,
15   Plaintiff’s surreply shall be stricken from the record.1
16   III.      CONCLUSION
17             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s surreply, filed on
18   April 5, 2021, is STRICKEN from the court’s record.
19
     IT IS SO ORDERED.
20

21          Dated:   June 9, 2021                             /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
                      1   A document which is ‘stricken’ will not be considered by the Court for any purpose.”
28   (Informational Order, ECF No. 3 at 2 ¶II.A.)


                                                        2
